DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment of Papers Received: Amendment/Response dated 8/15/22
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Hercouet et al (US 2010/0186177 hereafter Hercouet) as evidenced by MacDonald et al (US 2005/0049157 hereafter MacDonald) in view of Simonnet (US 2007/0065392 hereafter Simonnet).
Hercouet discloses a two-component hair composition comprising an anhydrous portion comprising fatty substances, oxidizing and pH controlling substances dyes and a separate aqueous portion [abstract].  The anhydrous fatty portion comprises branched alkanes with 6 to 16 carbon atoms [0031], branched fatty alcohol with 6 to 30 carbons [0030], an alkalizing agent [0175], pH dependent dyes, present at least 0.05% [0176, 0287]. The formulation comprises direct dyes such as alizarin and carminic acid, which are pH sensitive dyes that change color to indicate pH (See MacDonald para [0033-0034]).  The formulation further comprises ethoxylated fatty alcohols with 8-10 carbon atoms [0130, 0135-0138]. The alkalizing agents include diethanolamine [0140-0145]. The alkane can be linear with 10 carbon atoms [0040-0043].  The formulation can comprise a carboxylic acid [0300].  The weight ratio of the anhydrous to aqueous portion is from 0.1-10 [0316]. The fatty substances are liquid at room temperature [claims]. The formulation comprises resorcinol [Examples].  The formulation is applied to the hair for dyeing [abstract, Examples].
While the reference discloses a two-component hair composition comprising an anhydrous and aqueous component. The reference discloses the inclusion of cationic surfactants but not the specific surfactants of the instant claims.  The use of cationic surfactants in hair compositions is well known in the art as seen in the Simonnet.
Simonnet discloses a hair composition comprising an anhydrous and aqueous component [abstract].  The anhydrous components comprises alkanes with 8 to 16 carbons [0136], linear fatty alcohol with 8 to 22 carbon [0052], organic acids [0024] and water Example 3].  The formulation further comprises cationic surfactants including alkytrimethylammonium with 12 to 22 carbon alkyls groups [0126].  It would have been obvious to include the cationic surfactants of the Simonnet as they solve the same problem as Hercouet.  
Regarding the ranges and concentrations of the instant claims, it is the position of the Examiner that Hercouet provides the general conditions of the claims including the same components a, b, c and d of the instant claims [Examples]. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454 105 USPQ 233, 235 (CCPA 1955).
With these aspects in mind it would have been obvious to combine the prior art with an expected result of a stable hair composition useful in dyeing hair.  It would have been obvious to include the cationic surfactants of the Simonnet in order to stabilize the phases of the formulation and evenly apply the dye compounds to the hair.  One of ordinary skill in the art would have been motivated to combine the prior art as they solve the same problem. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  MacDonald is applied to show that the compounds of Hercouet are pH sensitive color change dyes as defined by the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618